FOR THE SIXTH COURT OF APPEALS                          UfO^****^
                                         AT TEXARKANA, TEXAS                              ^                    ^

       RICTARICK PALMER                                     §                                           vC-
                      Appellant                                                                            ,       .C

       V.                                                   §      CASE NO. 06-13-00265-CR
                                                                   TRIAL COURT NO. 38,611-B
      THE STATE OF TEXAS
                     Appellee                               §

                                THIRD MOTION FOR EXTENSION OF TIME
                           TO FILE PETITION FOR DISCRETIONARY REVIEW


      TO THE HONORABLE COURT OF APPEALS:


             NOW COMES, RICTARICK PALMER, the Appellant herein, and moves the Court for

      an extension of time to file Appellant's Petition for Discretionary Review in this cause, pursuant

      to Rules 38.6 and 10.5 (b) of the Texas Rules of Appellate Procedure, and in support thereof

      would show the Court as follows:


                                                      I.


             The Appellant in this cause was convicted in the 124th District Court, Gregg County,
      Texas in cause number 38,611-B for the offense of Possession of Marijuana. On May 7, 2013,

      punishment was assessed at seven (07) years in the Texas Department of Criminal Justice -

      Institutional Division.


                                                      II.


              The Court of Appeals' opinion on remand was delivered on October 29, 2014.

      Appellant's Petition for Discretionary Review is due on or about January 5, 2015.

                                                     III.


             The Appellant hereby requests a first extension of time to file Appellant's Petition for


      WPRTlff Revi6W-                                                                     RECEIVED IN
™ idt J7h».                                                                       C0URT 0F CRIMINAL APPEALS
COURT OF CRIMINAL APPEAL
      JAN 15 2015                                                                         JAN 14 2015
   Abel Acosta, Clerk                                                                 Abel Acosta, Clerk
       The undersigned counsel has been unable to devote sufficient time to the review of the

record, research and preparation of Appellant's Petition for Discretionary Review for the

following good and sufficient reasons:

       The undersigned counsel is still experiencing medical problems that have been explained

in his vacation letter dated December 17,2014 (see attachment) and has also been involved with

a very busy trial and appellate schedule.

       Additionally, Legal Assistant for counsel is also currently ill.

        WHEREFORE, PREMISES CONSIDERED, the undersigned counsel, on behalf of
Appellant, respectfully prays that this Honorable Court extend the time for filing Appellant's
Petition for Discretionary in this cause for an additional one week, to January 12, 2015.




                                                              RESPECTFULLY SUBMITTED,




                                                                /s/ Clement Dunn
                                                              Attorney for Appellant
                                                              140 E. Tyler Street, Suite 240
                                                              Longview, TX 75601
                                                             (903) 753-7071 Fax (903) 753-8783
                                                              State Bar # 06249300
                               CERTIFICATE OF SERVICE


       As Attorney of Record for Defendant, I do hereby Certify that a true and correct copy of

the above and foregoing document was this date provided to the Attorney for the State.

       Date: 1-5-15



                                                      /s/ Clement Dunn
                                                   Attorney for Appellant
                          FOR THE SIXTH COURT OF APPEALS
                                  AT TEXARKANA, TEXAS



RICTARICK PALMER                                    §
          Appellant

V.                                                  §        CASE NO. 06-13-00265-CR
                                                             TRIAL COURT NO. 38,611-B
THE STATE OF TEXAS
               Appellee                             §

                                            ORDER


       BE IT REMEMBERED, that on the               day of                        , 20     , came

on to be considered the above and foregoing Third Motion for Extension of time to file

Appellant's Petition for Discretionary Review. After consideration of the same, it is the opinion

of the Court that Appellant's Motion be:

       ( )     GRANTED, and the present cause is hereby extended until                              ,

               20     .

       ( )     DENIED, to which ruling the Appellant excepts.

       ( )     SET FOR HEARING ON THE                   day of                      ,20     , at

                      o'clock      .

       SIGNED:



                                                             JUDGE PRESIDING
                                        Clement Dunn
                                      Attorney at Law
                                140 E. Tyler Street, Suite 240
                                   Longview, Texas 75601
(903) 753-7071                                                                FAX. (903) 753-8783

                                       December 17,2014


Attn: Clerk/Court Coordinators

From: Clement Dunn

Re: Vacation Letter

       This letter deals with an unusual concept of a 'Vacation": I need to be in Boston,
Massachusetts, approximately March 1-12, 2015, for the purpose of having ear surgery. These
surgeries, involving the Eustachian tubes, both left and right, will be performed by Dr. Dennis S.
Poe, M.D., a professor at Harvard Medical School. This involves a procedure that he has
pioneered. He is one ofthe few doctors anywhere who can do this. My acceptance for this was
based wi his review of my voluminous medical records detailing the history of these problems
and their treatment. If this proves successful, additional reconstructive surgery will follow,
although perhaps at a later dale.                                        ••     ••               »
       The necessity ofthis arises from the "implosion" ofmy left middle ear. This has occurred
gradually over the past few months, but has accelerated and become quite severe in just the past
few weeks. Ihave been under the care of Dr. William Rotzler, M.D., an ear specialist herein
umgview, who has treated me on a regular and ongoing basis for decades now. He has
periormed numerous procedures, including two tympanoplasties, in 2003 and 2009 involvina
recoMtruction ofthe ear drum on the right side. I have had asignificant hearing loss on the right
side for anumber of years. At this point, the left ear has amuch greater hearing loss than me
right, soaction is required.                                                   6
        Dr. Rotzler has scheduled a hearing test on December 30, 2014 (this was scheduled
w!"1^ J.          T* *? ?rtta* avaUabte to>; UwUl take approximately two weeks for that
5«kd for^^lS P°e * ~* inStrUCti°M fOT a***t0* *"*< ** «*is
h-tJ!*** ** ^"e/oss, as well as other ramifications of this dysfmcuon-earaches,
headaches, pressure ^unbalance, muffled and displaced perceptions of what is hemd-l anJ
fi^^V"vP? *«*»*" hearin8s ot *** * ^ —-«• around the first week in
IZ^L .f^ ia^*fJ°™> **•* temporary, reliefmay be available, based on the
*&&££?* c^""^• whUe we - "***m**surBeries to*«-*«*
      Your understanding in this matter is greatly appreciated.
                                                                  Sincerely,



                                                                  Clement Dunn
                                                                  Attorney at Law